t c summary opinion united_states tax_court danial robert martin and christina martin petitioners v commissioner of internal revenue respondent docket no 18211-11s filed date danial robert martin and christina martin pro sese monica gingras for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the sole issue for decision is whether petitioners are entitled to a deduction for alimony paid during greater than the amount respondent allowed background some of the facts have been stipulated and we incorporate the stipulation of facts and accompanying exhibits by this reference petitioners lived in california when they filed the petition danial robert martin petitioner and ruth l martin ruth were married from date through date on date a judgment of dissolution was entered in the superior court of california county of los angeles superior court terminating the marriage the judgment of dissolution provided in relevant part that from date through date petitioner was to pay ruth spousal support of dollar_figure per month in ruth requested increased alimony payments directly from petitioner ruth had medical problems and was unemployed with no health insurance she requested the increased alimony payments to pay her medical and living_expenses as evidence of ruth’s request for increased payments petitioners submitted several letters that ruth wrote to petitioner one letter is not dated and the other two are dated september and date respectively the letters describe ruth’s health and financial problems and one of the letters lists her monthly expenses petitioner did not submit copies of any letters that he wrote to ruth and the letters from ruth do not propose increased alimony payments in on the basis of ruth’s request petitioner began in to make monthly payments of dollar_figure to her when petitioner started making the increased monthly payments to ruth he did not attempt to have the amount of spousal support required by the superior court’s judgment of dissolution amended or modified to take into account her changed circumstances petitioner made total payments of dollar_figure to ruth in on their federal_income_tax return petitioners claimed a deduction of dollar_figure for alimony paid respondent issued a notice_of_deficiency on date disallowing dollar_figure of that amount respondent disallowed the portion of the claimed deduction that exceeded the amount of spousal support provided for in the superior court’s judgment of dissolution respondent asserts that the amounts paid over and above the amounts mandated by the judgment of dissolution do not qualify as alimony discussion the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and a taxpayer generally bears the burden of proving otherwise rule a 290_us_111 pursuant to sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioners do not contend that sec_7491 shifts the burden_of_proof to respondent furthermore because the relevant facts are stipulated and only a legal issue remains we need not decide whether the burden_of_proof shifts to respondent see 133_tc_402 aff’d 678_f3d_769 9th cir see also waamiq-ali v commissioner tcmemo_2010_86 sec_215 allows a deduction for alimony payments made during the payor’s taxable_year alimony means any payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_215 an alimony payment is defined as any payment in cash that satisfies the four requirements listed under sec_71 the first requirement is that the payment be received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 all four requirements of sec_71 must be met for payments to qualify as alimony or separate_maintenance jaffe v commissioner tcmemo_1999_196 sec_71 defines a divorce_or_separation_instrument as a decree of divorce or a written instrument incident to such a decree a written_separation_agreement or a decree requiring a spouse to make payments for the support or maintenance of the other spouse a divorce or separation agreement must be made in writing 66_tc_308 leventhal v commissioner tcmemo_2000_92 ellis v commissioner tcmemo_1990_ a payment made pursuant to an oral agreement is not a payment made pursuant to a divorce_or_separation_instrument unless there is some type of written in addition to requiring that payments be received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_71 generally requires that the divorce_or_separation_instrument not designate a payment as one that is not includable in gross_income under sec_71 and not allowable as a deduction under sec_215 the payee spouse and the payor spouse not be members of the same household at the time the payments are made and there be no liability to make payments for any period after the death of the payee spouse respondent appears to agree that these requirements have been met instrument memorializing the agreement herring v commissioner t c pincite osterbauer v commissioner tcmemo_1982_266 the writing requirement does not specify the medium which may be used nor the form the writing must take leventhal v commissioner tcmemo_2000_92 osterbauer v commissioner tcmemo_1982_266 letters which do not show a meeting of the minds between the parties cannot collectively constitute a written_separation_agreement leventhal v commissioner tcmemo_2000_92 see 84_tc_809 aff’d without published opinion 800_f2d_260 4th cir 59_tc_846 ewell v commissioner tcmemo_1996_253 however where one spouse assents in writing to a letter proposal of support by the other spouse a valid written_separation_agreement has been held to exist see azenaro v commissioner tcmemo_1989_224 any amounts paid in excess of that required by a written instrument are not considered deductible_alimony payments 175_f2d_389 3d cir aff’g 10_tc_706 see also ellis v commissioner tcmemo_1990_456 here the judgment of dissolution provided that petitioner was to pay ruth dollar_figure per month from through petitioners argue that the increased payments were not a gift because the payments were made monthly and that they followed the spirit of the law petitioners’ increased payments were however made pursuant to an oral arrangement and there is no written instrument memorializing that arrangement the letters from ruth that petitioner submitted do not show a meeting of the minds between her and petitioner and therefore do not collectively constitute a written_separation_agreement see leventhal v commissioner tcmemo_2000_92 petitioner’s testimony was credible and his willingness to provide additional funds to his former spouse is admirable while the result may seem harsh we are bound by the provisions of the internal_revenue_code defining the circumstances in which payments are deductible as alimony under sec_71 and sec_215 to reflect the foregoing decision will be entered for respondent as discussed alimony payments are generally taxable to the recipient and deductible by the payor sec_61 sec_71 sec_215 allowing petitioner to deduct the increased payments to ruth under sec_215 would result in an asymmetry since the increased payments were not made pursuant to a written divorce or separation agreement and would therefore not be includible in ruth’s gross_income under sec_71
